DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 22 July 2022.  Applicant’s amendment on 22 July 2022 amended Claims 1, 2, 4, 6-10, and 12-25.  Currently Claims 1, 2, and 4-25 are pending and have been examined.  Claim 3 has been canceled.  The Examiner notes that the 101 rejection has been maintained.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 22 July 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Additionally, claims 1, 2, and 4-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1, 2, and 4-25 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1, 2, and 4-25 is/are directed to the abstract idea of defining, inputting, outputting, and generating a farm region in order to estimate crop pest risk and or crop disease risk. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 2, and 4-25) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 2, and 4-11) is/are directed to a method, claim(s) (12-17 and 24) is/ are directed to a system, and claims(s) (18-23 and 25) is/are directed to computer program product and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 2, and 4-25 recite(s) a mental process.  Specifically, the independent claims 1, 12, 18, 24, and 25 recite a mental process: as drafted, the claim recites the limitation of defining a fam and farm region, inputting a course resolution, outputting a time series of arrays, and generating a high resolution risk map which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a server and processor, nothing in the claim precludes the defining, and generating step from practically being performed in the human mind. For example, but for the server and processor language, the claim encompasses the user manually analyzing data related to image data that was previously collected in order to evaluate and determine crop risk. The mere nominal recitation of a generic server and processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data inputting and outputting steps required to use the defining, and generating do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a server and processor is used to perform both the defining and generating steps.  The server and processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (defining, inputting, outputting, and generating for estimating crop risk). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): inputting a course resolution and or disease risk profile, and outputting, a time series of arrays performs the defining and generating step.  The inputting and outputting step is recited at a high level of generality (i.e., as a general means of gathering crop data for use in the defining and generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The server and processor performs the defining and generating step is also recited at a high level of generality, and merely automates the defining and generating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the defining and generating). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 2, and 4-25 recite(s) inputting a course resolution pest and or disease risk profile, defining a farm, outputting a time series, and generating a high resolution risk map which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for defining, inputting, outputting, and generating which is the abstract idea steps of valuing an idea (using analyzed crop data to determine risk to the crop) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to estimate the crop pest and disease risk).  Using a computer to defining and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The defining a farm and farm region would clearly be to a mental activity that a company would go through in order to decide a risk of pests and disease.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine crop risk:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 4, 6, 9, 10, 13, 14-16, and 19-22 recite limitations which further limit the claimed analysis of data.

Claims 2, 5, 8, 11, 17, and 23 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Ethington which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 7 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the crops.  This is not a technical or technological problem but is rather in the realm of data related to crop images data analysis which can be done by a person analyzing the data related to images and therefore an abstract idea.


Step 2B

The claim(s) 1, 2, and 4-25 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.



Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (U.S. Patent Publication 2012/0237083 A1) (hereafter Lange) in view of GUAN et al. (U.S. Patent Publication 2018/0035605 A1) (discloses Guan).

	Referring to Claim 1, Might teaches a method for generating a rating scale to be used in an evaluation form, said method comprising:


	Referring to Claim 6, see discussion of claim 1 above, while Might teaches the method above, Might does not explicitly disclose a method having the limitations of:


	Referring to Claim 13,  see discussion of claim 8 above, while Might teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.


	Referring to Claim 18, Might teaches a rating scale to be used in an evaluation form.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 1, Lange teaches a computer-implemented method of estimating crop pest risk and/or crop disease risk at sub-farm level, the method comprising:

defining a farm and a farm region using farm definition data in a form of GPS-derived geolocation data obtained from a global satellite-based geolocation system, wherein the farm region encompasses an extended farm encompassing the farm defined by the farm definition data, and one or more neighboring farms (see; par. [0189] of Lange teaches the use of GPS to provide geolocation data for a farm, Figure 1 denotes a piece of land broken up into nine plots of farm land, and figure 3 reperesents one of those nine sections broken down into a smaller plot, where the rest of figure 1 depicts other adjacent nearby plots (i.e. neighboring farms), par. [0089] where adjacent farm is acknowledged in order to incompatibility issues).

inputting, into a regression learner comprising a plurality of regression models, a course resolution pest and/or disease (P&D) risk profile of the farm and one or more pixel level inputs, wherein the course resolution P&D risk profile of the farm is utilized by the regression learner as a predictor variable of the one or more regression models and includes a risk profile at time = t0 displayed as a shape element representing the farm and a fill pattern within the shape element reflecting an estimation of pest risk or crop disease risk within the farm at the time t0: (see; par. [0210] of Lange teaches using a regression analysis to better understand the impact of fertilizer and pesticides (i.e. how to manage pest and disease), Figure 3, where the analysis is taken down to a pixel level, par. [0064] where the risk and rewards of the different applications of fertilizer and pesticides are taken into account for the specific fields, par. [0054]-[0055] where the impacts are monitored and used to make predictions about future growth, par. [0010] and par. [0054] provide an understanding of the where, when and how much fertilizer or pesticide to the fields (i.e. at t0 to tn) that are all taken into account during the plan of application).

outputting, from the regression learner, a time series of arrays based on the one or more pixel level inputs and course resolution P&D risk profile, wherein each of the arrays is a tuple corresponding with pixel sets of the farm region comprising risk value predicted at a time stamp ranging from t0 to tn. for each pixel set of the arrays (see; par. [0210] of Lange teaches as part of the regression analysis, par. [0062] prescription maps are generate to the Figure 3 pixel level, and provides par. [0042] the when, where, and how to fertilize or apply pesticides, based on identified par. [0064] where the risk and rewards of the different applications of fertilizer and pesticides are taken into account for the specific fields and their specific needs of each pixel noted in Figure 3).

generating a high resolution P&D risk map at the sub-farm level from the time series of arrays, the high resolution P&D risk map comprising a matrix of the pixel sets of the farm region being displayed as shape elements containing fill patterns at the times from t0 to tn (see; Figure 3 of Lange teaches an example of a pixelated map of a fields nee, which par. [0064] an indication of risk and reward (i.e. p&d risk map) at the sub-farm level as Figure 3 is viewed as an view as a sub-farm or Figure 3, and the par. [0054] generated prescription map to address the individual needs of the pixels in Figure 3.  specifically par. [0165]-[0169] provide an example of subsets of the field that are determined to have different characteristics that have separate needs, where different shading of the pixels indicates specific crop characteristics that need to be addressed, par. [0160] which provides an estimated crop characteristic and harvesting map, par. [0132] and can be used to provide treatment actions for pesticides fungicides and fertilizer over specified times).

Lange does not explicitly disclose the following limitation, however,

Guan teaches regression learner (see; par. [0041] of Guan teaches using machine learning to perform linear regression with respect to the differences between pixels representing farming land needs). 

The Examiner notes that Lange teaches similar to the instant application teaches receiving an indication of a feature to be identified in an area.  Specifically, Lange discloses the collection of data from ground data, satellite data, soil data, crop data, and climate data regarding a farm to generate a map that provides an analysis of the land in detail including the need for insecticides and fertilizers it is therefore viewed as analogous art in the same field of endeavor. Additionally, Guan teaches estimating nitrogen content using hyperspectral and multispectral images in order to maintain farm land and as it is comparable in certain respects to Lange which receiving an indication of a feature to be identified in an area as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lange discloses a collection of data from ground data, satellite data, soil data, crop data, and climate data regarding a farm to generate a map that provides an analysis of the land in detail including the need for insecticides and fertilizers.  However, Lanage fails to disclose claim limitations.

Guan discloses regression learner.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lange the regression learner as taught by Guan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lange, and Guan teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

displaying, high resolution P&D risk map at the sub-farm level as a visual heat-map (see; Figure 3 of Lange teaches a higher resolution pixel image of a piece of farm land indicating characteristics of the land as a sub-farm to the land indicated in Figure 1, where the map further indicates par. [0064] the risk and reward of using fertilizer and pesticides, and additionally Figure 3 is viewed to be displayed in a form similar to that of a heatmap and for the purpose of examination is viewed as a heat map regarding the risk and reward for the identified colored land).


Referring to Claim 4, see discussion of claim 1 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

categorizing the farm region at each of a plurality of different points in time from time t0 to tn into a plurality of sub-farms each defining a risk level category for that sub-farm at that point in time based on the temporal crop risk data at each of the plurality of different points in time (see; figure 3 of Lange teaches the breaking down of a larger piece of farmland into smaller sub-farms of the larger farmland indicated in figure 1, this data is also provides par. [0062] the when, where and how (i.e. temporal t0 to tn)to provide fertilizer and pesticide in order to handle the identified issues in each subset, par. [0054] where the application is a determined prescription map for the sub-farm, par. [0064] as part of the handling of the risk and reward associated with the sub-farm).


Referring to Claim 5, see discussion of claim 4 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

displaying, as a visual heat-map, one or more of the plurality of sub-farms at a user- selected one of the plurality of different points in time (see; Figure 3 of Lange teaches an example of a display that provides a heat style map of data with respect to the sub-farms that a user has selected from the larger map provided in Figure 1 at specific points in time, but also provides par. [0062] the when, where and how (i.e. temporal t0 to tn)to provide fertilizer and pesticide in order to handle the identified issues in each sub-farm).


	Referring to Claim 6, see discussion of claim 1 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

identifying, for each sub-farm of the high-resolution P&D risk map, antidote options (see; figure 3 of Lange teaches a higher pixelated version of figure 1 which further depicts characteristics of the farm, par. [0062] and a prescription can be provided for the needs of the field including the where, when and how to apply pesticides and fertilizer (i.e. antidote to growth issues)).

determining, for each sub-farm, a recommendation score for each of the antidote options based at least in part on the risk value for that sub-farm (see; par. [0062]-[0064] of Lange teaches the determining recommendations based on a value of how much fertilizer or pesticide is needed on a particular field (i.e. score), where a prescription of the fertilizer or pesticide is determined based on a determined risk and reward for the action on the field, par. [0089] where adjacent incompatibilities are identified).

providing, for each sub-farm, one or more recommended antidote options from the antidote options based on the recommendation scores (see; par. [0062]-[0064] of Lange teaches the determining recommendations based on a value of how much fertilizer or pesticide (i.e. antidote for growth issues) is needed on a particular figure 3, sub-field of the figure 1 adjacent fields (i.e. score), where a prescription of the fertilizer or pesticide is determined based on a determined risk and reward for the action on the field, par. [0089] where adjacent incompatibilities are identified).


	Referring to Claim 7, see discussion of claim 6 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

for each sub-farm, the antidote options include a plurality of sub-farm temporal antidote options defining antidote options for that sub-farm at a plurality of different points in time from t0 to tn (see; Figure 3 of Lange teaches for each sub-farm par. [0062]-[0064] the determining of a recommendation based on a value of how much fertilizer or pesticide (i.e. antidote for growth issues) is needed on a particular figure 3, sub-field, including par. [0054] the where and when of the prescription application (i.e. different points in time)).


	Referring to Claim 8, see discussion of claim 6 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

displaying, the high resolution P&D risk map as a visual heat-map including one or more sub-farm (see; Figure 3 of Lange teaches an example of a display that depicts a higher resolution pixel image of a piece of farm land indicating characteristics of the land as a sub-farm to the land indicated in Figure 1, where the map further indicates par. [0064] the risk and reward of using fertilizer and pesticides, and additionally Figure 3 is viewed to be displayed in a form similar to that of a heatmap and for the purpose of examination is viewed as a heat map regarding the risk and reward for the identified colored land).

displaying, for each of the sub-farms, the one or more recommended antidote options as text associated with that sub-farm on the visual heat-map (see; Figure 3, depicts a map indicating the characteristics of a field and its sub-fields, par. [0062]-[0064] where a prescription visualizer is provided for each of the pixels on the map, where figure 3 is viewed in a heat map style map).


	Referring to Claim 9, see discussion of claim 1 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

determining whether to expand a first sub-farm of the high resolution P&D risk map to include a candidate pixel set of a plurality of pixel sets of second sub-farm based on whether the candidate pixel set meets at least one sub-farm expansion threshold, wherein the first sub-farm adjoins the second sub-farm, and wherein the candidate pixel set is adjacent a neighboring pixel set of the plurality of pixel sets (see; Figure 3 of Lange teaches an example of a display that depicts a higher resolution pixel image of a piece of farm land indicating characteristics of the land as a sub-farm to the land indicated in Figure 1, par. [0062]-[0064] where the pixels in figure 3 indicate a prescription for the farm and can be done on each from or sub-farm and par. [0089] similar to figure 3, take into account neighboring fields in order to avoid incompatible crop situations).


	Referring to Claim 10, see discussion of claim 1 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

expanding the first sub- farm of the high resolution P&D risk map to include a candidate pixel set when a difference between the risk value of the candidate pixel set and risk value for the neighboring pixel set is less than a first sub-farm expansion threshold and difference between the risk value for the candidate pixel set and the risk value for each of the plurality of pixel sets in the first sub-farms less than a second sub-farm expansion threshold (see; figure 3 of Lange is viewed as an example of a sub-farm taken from the larger map depicted in figure 1, and it is viewed that this sub-farm can be provided on the other farms depicted in the figure 1 in the same format as figure 3, where the different shades in figure 3 indicate a determination for a prescription taking into account a determination of risk and reward for prescription on multiple plots (i.e. sub-farms), par. [0089] this will provide an application strategy to apply a treatment, taking into account adjacent fields and their potential incompatibilities, par. [0177] indicates that this can be applied in multiple fields which can differ in levels of growth).


	Referring to Claim 11, see discussion of claim 10 above, while Lange in view of Guan teaches the method above, Lange further discloses a method having the limitations of:

receiving resolution selection data from a user, wherein the resolution selection data includes at least one of the first and second sub-farm expansion thresholds (see; par. [0062] of Lange teaches being able to provide different levels of resolution with respect to the selection and application of prescriptions to the farm land, further more figure 3 of Lange is viewed as an example of a sub-farm taken from the larger map depicted in figure 1, and it is viewed that this sub-farm can be provided on the other farms depicted in the figure 1 in the same format as figure 3, where the different shades in figure 3 indicate a determination for a prescription taking into account a determination of risk and reward for prescription on multiple plots (i.e. sub-farms), par. [0089] this will provide an application strategy to apply a treatment, taking into account adjacent fields and their potential incompatibilities, par. [0177] indicates that this can be applied in multiple fields which can differ in levels of growth, which overall indicates that the analysis and management of the crops can be done at a user specified resolution).


	Referring to Claim 12, Lange in view of Guan teaches a system for estimating crop pest risk and or crop disease risk at sub-farm level.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a server device, wherein the server device comprises one or more processors, one or more computer readable storage devices, and program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more processors, the program instructions executable (see; par. [0090] of Lange teaches the utilization of a server, processor and computer readable medium).


Referring to Claim 13, see discussion of claim 12 above, while Lange in view of Guan  teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 2, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 14, see discussion of claim 12 above, while Lange in view of Guan  teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 15, see discussion of claim 12 above, while Lange in view of Guan  teaches the system above Claim 15 recites the same or similar limitations as those addressed above in claim 9, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 16, see discussion of claim 15 above, while Lange in view of Guan  teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 10, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Referring to Claim 17, see discussion of claim 16 above, while Lange in view of Guan  teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claim 11, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 11.

	Referring to Claim 18, Lange in view of Guan teaches a computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level.  Claim 18 recites the same or similar limitations as those addressed above in claim 1 and/or 12, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1 and or 12,

Referring to Claim 19, see discussion of claim 18 above, while Lange in view of Guan  teaches the computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level above Claim 19 recites the same or similar limitations as those addressed above in claim 2, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 20, see discussion of claim 18 above, while Lange in view of Guan  teaches the computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level above Claim 20 recites the same or similar limitations as those addressed above in claim 4, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 21, see discussion of claim 18 above, while Lange in view of Guan  teaches the computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level above Claim 21 recites the same or similar limitations as those addressed above in claim 9, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 22, see discussion of claim 21 above, while Lange in view of Guan  teaches the computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level above Claim 22 recites the same or similar limitations as those addressed above in claim 10, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Referring to Claim 23, see discussion of claim 22 above, while Lange in view of Guan  teaches the computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level above Claim 23 recites the same or similar limitations as those addressed above in claim 11, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 11.

	Referring to Claim 24, Lange in view of Guan teaches a system for estimating crop pest risk and/or crop disease risk at sub-farm level.  Claim 24 recites the same or similar limitations as those addressed above in claim 1 and 6, Claim 24 is therefore rejected for the same reasons as set forth above in claim 1 and 6.

Referring to Claim 25, Lange in view of Guan teaches a computer program product for estimating crop pest risk and/or crop disease risk at sub-farm level.  Claim 25 recites the same or similar limitations as those addressed above in claim 1 and 6, Claim 25 is therefore rejected for the same reasons as set forth above in claim 1 and 6.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Gonzalez et al. (U.S. Patent Publication 2019/0188847 A1) discloses utilizing artificial intelligence with captured images to detect agricultural failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623